Per Curiam.
There is evidence to sustain the finding of permanent total disability attributable to claimant’s accident; and in determining the period covered by the award due allowance was made, in accordance with medical testimony, for a period during which claimant recovered from a gland operation having no relation to the accident. The disability award must be affirmed. The award for medical and hospital bills was made only against the employer for the reason that the insurance policy did not cover expenses for medical or hospital services. The award for medical and hospital bills must be reversed, on the authority of Balderson v. Wallace & Co. (212 App. Div. 189) for the reason that there is no proof that the Department had required treatment for a longer period than sixty days after the injury, in accordance with the statute in force at the time of the accident. (Workmen’s Compensation Law, § 13, as amd. by Laws of 1918, chap. 634.) Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur. Disability award affirmed, with costs to the State Industrial Board. Award for medical bills reversed, and matter remitted, with costs to the employer against the State Industrial Board to abide the event.